        Case 1:19-cr-00789-PGG Document 455 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                          19 Cr. 789 (PGG)
 DEJAHNEA BROWN,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Dejahnea Brown’s sentencing will take place on November 19, 2021

at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Brown are due by October 29, 2021.

The Government’s submission is due by November 5, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Brown.

Dated: New York, New York
       July 20, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
